     Case 3:18-cv-01382 Document 19 Filed 09/09/19 Page 1 of 1 PageID #: 251



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


BRUCE A. SENIOR,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1382

ROBERT NEWLIN AIRPORT, INC. and
CARL BAILEY,

                              Defendants.

                                     JUDGMENT ORDER

       Pursuant to the accompanying Memorandum Opinion and Order, the Court GRANTS the

parties’ Joint Motion for Court Approval of Settlement and DIRECTS that this case be dismissed

with prejudice and stricken from the docket of this Court.

       The Court DIRECTS the Clerk to send a certified copy of this Order to all counsel of

record, and any unrepresented parties.


                                             ENTER:          September 9, 2018




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
